

TABLE OF CONTENTS




 PAGE
 ARTICLESNUMBER


1.             Quantity, Model and
Description                                                                                               1


2.             Delivery
Schedule                                                                                               1


3.             Price                                                                                               1


4.             Payment                                                                                               2


5.             Miscellaneous                                                                                               2




TABLES - Aircraft Delivery, Description, Price [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


TABLE NUMBER
AGREEMENT NUMBER(S)
1.
 Original Purchase Agreement / SA3/ SA17 / SA18
1-1.
 SA1
1-2.
 SA2 / SA6
1-3.
 SA4 / SA5 / SA6 / SA7 / SA9
1-4.
 SA5 / SA6 / SA9
1-5.
 SA10 / SA11 / SA12 / SA15
1-6.
 SA 13
2.
 SA 15 / SA16
3.
 SA 15 / SA16



 EXHIBITSSA NUMBER


A.             Aircraft Configuration


B.             Aircraft Delivery Requirements and Responsibilities


C.             Defined Terms







PA No. 1980                                                        SA No.
19 Page
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL EXHIBITSSA NUMBER


 
BFE1.
BFE Variables



 
CS1.
Customer Support Variables



 
SLP1.
Service Life Policy Components



 
EE1-A.
[CONFIDENTIAL PORTION OMITTED AND 
NOT SELECTED / SA1

 
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



 
EE1-BR1.[CONFIDENTIAL PORTION OMITTED ANDSA15

 
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


PA No. 1980                                                        SA No.
19 Page
 
 

--------------------------------------------------------------------------------

 

LETTER AGREEMENTSSA NUMBER


Letter Agreement No. 6-1162-AKP-070
Miscellaneous Commitments for

 
Model 737, 757, 767 and 777 Aircraft



Letter Agreement No. 6-1162-AKP-071R1Purchase Obligations
 
PA 3219



 
Letter Agreement No. 6-1162-AKP-072R2[CONFIDENTIAL PORTION OMITTEDPA 3219

 
AND FILED SEPARATELY WITH THE

 
COMMISSION PURSUANT TO A

 
REQUEST FOR CONFIDENTIAL

 
TREATMENT]



Letter Agreement No. 6-1162-AKP-073R1Accident Claims and Litigation
 
PA 3219



Letter Agreement No. 6-1162-AKP-109R2Business Considerations
 
SA19



 
Letter Agreement No. 6-1162-AKP-110R2Aircraft Purchase Rights andSA18

 
Substitution Rights



Letter Agreement No. 6-1162-AKP-111
Aircraft Performance Guarantees



Letter Agreement No. 6-1162-AKP-112
Spares Matters



Letter Agreement No. 6-1162-AKP-113
Model 777 Miscellaneous Commitments



Letter Agreement No. 6-1162-AKP-114
Installation of Cabin Systems Equipment



Letter Agreement No. 6-1162-AKP-115
Component and System Reliability

 
Commitments



Letter Agreement No. 6-1162-AKP-116
[CONFIDENTIAL PORTION OMITTED

 
AND FILED SEPARATELY WITH THE

 
COMMISSION PURSUANT TO A

 
REQUEST FOR CONFIDENTIAL

 
TREATMENT]



Letter Agreement No. 6-1162-AKP-117
Delivery Schedule



Letter Agreement No. 6-1162-AKP-118R1Confidentiality
 
SA15



Letter Agreement No. 6-1162-AKP-204
Multiple Operating Weight Program 
SA6

 
Model 777-200IGW Aircraft


PA No. 1980                                                        SA No.
19 Page
 
 
 
